Title: To James Madison from William C. C. Claiborne (Abstract), 26 March 1805
From: Claiborne, William C. C.
To: Madison, James


26 March 1805, New Orleans. “Your private Letter of the 14th. of January with its enclosure was duly received. I have not yet attempted to select any additional Members for the Council, inasmuch as few persons here would accept until the issue of the memorial to Congress was ascertained.
“Eugene Dorciere, James Mather and George Pollocks Commissions bear Date the 30th of August, and William Floods the 12th of December. John Sibley has been offered an appointment, but no answer having been received the Commission is not yet filled up. It is probable that Doctor Sibley will not accept, in consequence of an Indian Agency confered on him by the President. Three of the Commissions which were sent forward to me were presented to Messrs. Dorciere, Mather and Pollock; the Gentlemen first named by the President, having declined accepting, the blanks were filled with the names above mentioned. The Commissions were dated the 30th, of August. The Council is now composed of Messrs. Julien Poydrass, Benjamin Morgan, William Wikoff, William Kenner, George Pollock, Eugene D’orciere, James Mather and William Flood. The seat of Doctor John Watkins has been vacated, in consequence of his appointment to the Office of Recorder of this City. When the Memorial to Congress is decided there will be no difficulty in completing the Council, but I am unwilling at this time to offer a Commission to any Citizen, lest my feelings should be subjected to the mortification of a refusal.”
 